DETAILED ACTION

This communication is in response to Application No. 16/917,209 filed on 6/30/2020. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen)(US 2015/0026342) in view of Adler (US 2011/0010759).
Regarding claims 1, 8, and 15, Chen teaches as follows:
a system (interpreted as client system 34 in figure 2), comprising: 
a memory; and at least one processor coupled to the memory (the user or client system 34 typically includes a processing unit 36 which communicates with the network 32 through a client bus 38 and network interface 40. Random access memory 42 as well as persistent memory 44, such as a hard drive, is also connected to the bus 38, see, para. [0030] and figure 2) and configured to: 
generate a task request to be performed in a first network environment (the users 34 of the network 32 submit various tasks to the system 30 for execution by software accessible to the system 30, see, para. [0029] and figure 1); 
transmit the task request to an application located in a second network environment; receive a task package from the application (the task submitted to the system 30 requires at least one, and oftentimes more software resources (equivalent to applicant’s task package) in order to execute or perform the task, see, para. [0032]); 
determine whether the task package comprises a positive task value (if the task is a type 0 task, step 110 branches to step 112 where the task analyzer 72 determines if there are sufficient software resources (equivalent to applicant’s positive task value) to perform the task, see, para. [0047] and figure 8); and 
in response to a determination that the task package comprises the positive task value, call a task in the first network environment based on the task package (in lieu of the client system 34, a server 54 may communicate with the network 32 in order to perform or execute user submitted tasks requiring one or more software resources, see, para. [0033]).
Chen does not teach of executing the task in the first network environment instead of executing the task at the server located on the second network environment.
Adler teaches as follows:

a user of the computing device 106 may request to browse source 102 for applications that are eligible for download and installation (see, para. [0092]);
installer 400 is a program or process that installs files, such as applications, drivers, or other software, on computing device 106. In some embodiments, installer 400 is configured to read and analyze the contents of a software package to be installed, such as a software package from source 102 (see, para. [0070]); and
installer 400 and/or installation framework 404 installs the program code, etc. in its container 408. In some embodiments, each application is given one container 408. For example, installer 400 may call installation framework 404 and install compiled code in storage 406 (see, para. [0101]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with Adler to include downloading required software package as taught by Adler in order to locally execute the required software package.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen)(US 2015/0026342) in view of Adler (US 2011/0010759), and further in view of Davis et al. (hereinafter Davis)(US 2009/0313534).
Regarding claims 2, 9, and 16, Chen in view of Adler teaches all limitations as presented above except for the poll script.
Davis teaches as follows:
the poll script may send results back and display those results. When the multimedia inter face with multimedia presentation is initiated, calls may be made to polling scripts. The calling multimedia inter face with multimedia presentation may receive data from the polling scripts to build the poll (see, para. [0023]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Adler with Davis to include the poll script form as taught by Davis in order to efficiently present the task request.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen)(US 2015/0026342) in view of Adler (US 2011/0010759), and further in view of Daily et al. (hereinafter Daily)(US 2018/0014082).
Regarding claims 3, 10, and 17, Chen in view of Adler teaches all limitations as presented above except for the well-known firewall feature.
Daily teaches as follows:
The method comprises: situating an autonomous broadcast device (ABD) behind a preexisting firewall; activating the ABD and establishing an Internet connection for the ABD behind the firewall, wherein the firewall prevents remote access to the ABD from outside the firewall (see, para. [0010]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Adler with Daily to include the well-known firewall as taught by Daily in order to efficiently prevent remote access from outside.

Claims 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen)(US 2015/0026342) in view of Adler (US 2011/0010759), and further in view of Joyee et al. (hereinafter Joyee)(US 2021/0240551).
Regarding claims 4, 11, and 18, Chen in view of Adler teaches all limitations as presented above except for communicating between the well-known intranet (interpreted as a local area network) and extranet (interpreted as a wide area network or Internet). 
Joyee teaches as follows:
the communications network 120 may comprise any known communication network such as, a global computer network (e.g., the Internet), a wide area network (WAN), a local area network (LAN), a satellite network, a telephone or cable network, a cellular network, a wireless network such as Wi-Fi or WiMAX, or various portions or combinations of these and other types of networks (see, para. [0014] and figure 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Adler with Joyee to include interconnecting two devices belong to different network in order to efficiently access resources out of the local area network.
Regarding claims 5, 6, 12, 13, and 19, Chen in view of Adler teaches all limitations as presented above except for the representational state transfer (REST) API.
Joyee teaches as follows:
the API gateway 150 implements methods that are configured to enable client applications to access the services of the microservices-based application platform 160. In particular, the API gateway 150 provides a single entry point for client applications to issue API requests for services that that are provided by the application platform 160. The API gateway 150 comprises logic for calling one or more of the microservices 162 in response to a client request. The API gateway 150 communicates with client applications and the microservices 162 using any suitable API framework. For example, in some embodiments, the API gateway 150 and the microservices 162 implement a REST API (see, para. [0020] and figure 1); and
the cloud computing services include, for example, Software-as-a-Service (SaaS), Infrastructure-as-a-Service (IaaS), and/or Platform-as-a-Service (PaaS). A cloud computing system implements an API to enable various applications and computing platforms to communicate with and access the cloud computing system (see, para. [0002]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Adler with Joyee to include the well-known REST API as taught by Joyee in order to enable various applications and computing platforms to communicate with and access the cloud computing system.
Regarding claims 7 and 14, Chen in view of Adler and Joyee does not explicitly teach the task request transmission frequency.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Adler and Joyee to include setting transmission frequency in order to efficiently adjust service or quality level. 
Regarding claim 20, Chen in view of Adler and Joyee teaches similar limitations as presented above in the rejections regarding claims 6 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
May 7, 2022